Title: To James Madison from Joseph Russell and Others, 6 June 1802
From: Russell, Joseph
To: Madison, James


Sir!Buenos Ayres June 6th. 1802
We beg leave through you to lay before the President of the United States an account of the injuries we have suffered from the government of this country & the measures we have taken in order to obtain their redress. In doing this we shall confine ourselves to a general description of those cases only which we conceive to be fairly of national cognizance not being embarrassed with illicit trade or the least violation of the laws of this province.
The most numerous class of sufferers consists of those who either in the United States or some foreign port let our vessells to freight to the subjects of his Catholic Majesty to come here & load on their account with the produce of this country. The Spanish subjects thus freighting these vessells possessed either generally as importers of negroes or specially by royal letters patent the privilege of shipping the produce of this country in foreign bottoms. It was with the knowledge of this privilege & with the full expectation that the Spanish government possessed to[o] much good faith wantonly to revoke it or to impede its free enjoyment that we let our vessells to freight in the manner abovementioned. Sad experience has however taught us that this expectation was ill founded for after our having been detained here for months beyond what was reasonable or necessary those who freighted our vessells are not allowed to load them according to their stipulations with us & as by the aforementioned privilege they had had a right to do. Encouraged by this example of injustice on the part of the government these individuals have in their turn ventured to sport with the solemnity of contracts & wherever the rate of demurrage reserved by charter party bears any just proportion to the injury occasioned by delay there they dishonorably refuse to pay it. Thus between the tyranny of government & the treachery of individuals we are compelled to remain here & behold our vessells rotting without the least prospect of indemnity.
Another class of sufferers but nearly resembling those already mentioned consists of such as having sold their vessells to Spanish agents in the United States undertook the delivery of them & agreed to receive the purchase money in these ports. The right which Spanish subjects here possess of purchasing foreign vessells is derived like their right of freighting them either from the general privilege ceded to the introducers of negroes into this colony or from the special licence of the King. The agents who purchased our vessells took good care to induce our confidence by exhibiting to us their evidence of this right & we like our defrauded countrymen abovementioned came here with the most perfect reliance on the honor of this government & the honesty of its contracting subjects—but like them we have been disappointed. Some of our vessells of this description have now been above seven months in these ports, the government unrighteously refusing or delaying to sanction the transfer & the individuals basely availing themselves of this iniquity of their rulers for a pretext to refuse payment. Hence we find ourselves among inhospitable strangers with vessells which their bad faith has turned upon our hands—without funds sufficient even to preserve these vessells in repair.
All the vessells comprised in both the aforegoing classes came here bona fide in ballast & we do not know that the government here has any suspicion to the contrary. There is however a third class of sufferers who have reason perhaps still more acutely to feel their wrongs. These are such as found themselves in the ports of the Brazils immediately after the commencement of hostilities between Portugal & Spain. It was then that the persons & property of Spanish subjects in those ports were menaced with arrest & imprisonment, with seizure & confiscation & it was at this perilous crisis that our countrymen were induced to relinquish their more lucrative pursuits & to rescue these persons & this property from the mischeifs with which they were threatened. This was certainly an action which gave our countrymen a right to expect upon their arrival here if not a cordial & friendly welcome at least protection & justice. Instead of this however they have been affronted with illiberal surmises—perplex’d by vexatious prosecutions & oppressed & ruined by detention. More than a year has now elapsed since some of them have been waiting here for the fulfilment of their contracts while government has stept between the parties & prevented what it was its duty to have enforced.
There is a fourth class of sufferers who although few in number find their embarrassments here equally ruinous. These are such as in the prosecution of long voyages into the Indian or Pacific oceans were forced by necessity into this river for supplies & while there waiting in hopes of hospitality were encountered & taken possession of by cruizers in the service of this government. These vessels with their cargoes which are valuable have been taken from their rightful owners without any specific cause being alleged therefor by those concerned in the depredation. No charge is exhibited against which we can direct a defence but the whole process is conducted in a dark & mysterious manner & we are left to conjecture the end in view by the general bearing merely of the interrogatories of which they extort from us the answers.
These four classes comprize most of the cases arising from injuries done to our property—injuries which we with due deference apprehend are not only in violation of good faith but in many respects of the laws of nations & of the existing treaty between the United States & Spain. You will find a particular statement of the vessells alluded to in these classes in the inclosed paper No. 1. The documents & peculiar circumstances of each case will be furnished by those therein immediately interested.
In addition to these injuries done to the property there are others still more humiliating which have been inflicted on the persons of American citizens. We have seen our fellow citizens thrust into loathsome prisons where disease & chagrin have impaired their constitutions—where every species of villains which swarm in a rotten & corrupted State have been their bed & board companions & where the torn & mangled limbs of executed felons have been scattered among them to increase their disgust & horror. Yet no crime has been alleged against these unhappy sufferers—no cause assigned for their commitment & no motive can be conjectured for such barbarous treatment of men habituated to law & liberty from their infancy other than the mere love of oppression or the hope to torture them into the confession of some imaginary guilt, or to betray or falsely criminate those who have entrusted & employed them.
We are indeed all treated as the members of a weak & contemptible nation, which has neither the means nor the spirit to protect us. Our government is the sneer & scoff of those in authority here & our flag has been ignominiously hoisted with the union down on board a Kings frigate, while those of other, even of petty nations have been displayed with honor.
To obtain redress for these injuries we have given our frequent personal attendance on this government. We have endeavored to move it by individual supplication & to rouse it by general remonstrance. But to no effect. The inclosed paper No. 2 is a copy of a remonstrance which we presented now more than two months since & which like all our other applications has been passed over with the most mortifying silence. Since then we have thought it prudent to address the American Minister at Madrid a copy whereof No. 3 you will receive herein.
Such are the injuries we have suffered & are still suffering here & such are the measures we have heretofore pursued in order to obtain their redress. But worn down by the persevering injustice of this government—deeply wounded by what we consider a wanton & arbitrary violation of our rights, we feel at length compelled to flee for protection to the government of our own country. It is there we expect to find the prompt & powerful guardians of these rights & it is there we look with filial confidence for their vindication. In this address to you we have endeavored to employ the manly language of the injured citizens of a great & independent nation—if it may now & then appear too bold we trust you will impute it to those uncontroulable feelings excited by our wrongs. We have aimed at nothing more than the discharge of a duty which we conceived we owed to ourselves, to our employers & to our country—beleiving as we do that the interest & dignity of the republic is deeply concerned in insuring a just & honorable treatment to its citizens in foreign countries.
You will please to accept our best wishes for your personal health & happiness & beleive us to be with the most profound respect Yr. mo. obdt. & very hble Servants
Joseph Russell
[and thirty-three others]
 

   
   RC and enclosures (DNA: RG 76, Spain, Treaty of 1819, Misc. Records, ca. 1801–24). Docketed by Wagner. For enclosures, see nn.



   
   Enclosure no. 1 is a list of twenty-seven American ships in the Río de la Plata on 6 June 1802 (1 p.), with their place of origin, master, and date and reason of arrival.



   
   Enclosure no. 2 is a copy of a memorial addressed to the viceroy of La Plata, dated 31 Mar. 1802 (2 pp.), protesting the detention of American vessels, the seizure of merchant cargoes, and the confinement of American citizens.



   
   Enclosure no. 3 is a copy of a letter from the American claimants in Buenos Aires to Charles Pinckney, 22 Apr. 1802 (3 pp.), in which was enclosed a copy of the memorial to the viceroy of La Plata; the writers asked Pinckney to prepare the Spanish court for the “favourable reception” of the documents substantiating their grievances, soon to be collected and arranged, and called to Pinckney’s attention the “mean & mercenary spirit of plunder” which characterized the conduct of the viceroy.


